       Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA

                         CASE NO.: 19-CR-00076-MCR

UNITED STATES OF AMERICA

vs.

ANDREW E. FISHER

Defendant.
                                 /

      MOTION FOR JUDGMENT OF ACQUITTAL ON COUNTS 1-2

      Defendant, ANDREW E. FISHER (FISHER) through undersigned counsel

and pursuant to Federal Rules of Criminal Procedure 29(a) moves this court for a

judgment of acquittal on Counts 1-2.

      Under Rule 29(a), a defendant is entitled to a judgment of acquittal when “the

evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a) (discussing

standard for acquittal before submission to the jury). The court must “determine

whether, viewing all the evidence in the light most favorable to the Government and

drawing all reasonable inferences and credibility choices in favor of the jury’s

verdict, a reasonable trier of fact could find that the evidence established guilt

beyond a reasonable doubt.”      U.S. v. Grigsby, 111 F.3d 806, 833 (11th Cir.

1997)(quotation marks omitted) (reversing conviction on appeal finding that jury

verdict was contrary to evidence).
         Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 2 of 14




        No Evidence that Fisher Joined Burton’s Ongoing Conspiracy with

Hodgson

        In this trial, the Government has not introduced any evidence that Mr. Fisher

knew about and willfully joined the Burton-Hodgson- Marie Smith scheme to

defraud alleged in Count 1 of the Indictment.

        There is not a single email, of all the emails seen by the jury, wherein Mr.

Fisher is cc’d as a participant or Vicky Cowart, or any other employee, is cc’d as a

participant with both Brad Hodgson and Scott Burton.

        There is not a single email, of all the emails, showing that Scott Burton told

Mr. Fisher or anyone else at PSP that he and Brad Hodgson had begun perpetrating

a scheme to defraud Tricare in late November of 2013, 11 months before Mr. Burton

ever met Mr. Fisher.

        The evidence has also shown that Brad Hodgson never met Mr. Fisher.

Indeed, Mr. Hodgson could not even identify Mr. Fisher in the courtroom for the

jury.

        The evidence has shown that Mr. Burton barely knew Mr. Fisher and they met

on a mere two occasions in or around October of 2014. The evidence also showed

that Mr. Burton was a seasoned sales representative with a group of specialized and

impressive surgeons in Atlanta.
       Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 3 of 14




      The evidence also demonstrated, very importantly, that Mr. Burton deceived

and defrauded his good friends, Marc O’Connor and Patrick Dunham at Curant

Health. The evidence illustrated that Mr. Burton profited handsomely for this

arrangement earning $8 Million dollars over a 16-month period (FR5c) and earning

more than $3.4 Million dollars alone in 2014 which was deposited into his savings

account. Id. Notably, Mr. Burton also tricked Mr. Dunham in an email in August of

2014 (AF-237) wherein Mr. Burton lied to Mr. Dunham about the validity of the

prescriptions he was sending over for “out of state patients.” Mr. Hodgson testified

that the patients at that time were not real Traub patients. Yet, on cross-examination,

told the jurors that those patients were real and that Dr. Traub was being “harassed.”

Day 2, Burton, 242:1-2.

      Arguably the most important testimony from Mr. Burton for purposes of this

Motion is Burton’s testimony about what he allegedly told Mr. Fisher.

                     I told him -- he asked me why we weren't using the other
             pharmacy, and I said, we had a doctor, Dr. Traub, who was
             prescribing these pain and scar creams to patients that were
             friends of mine or my representatives or relatives that needed
             these pain and scar creams that were out of state; and that Dr.
             Traub didn't actually see the patients. And I said, Dr. Traub was
             okay with this, because, as Dr. Traub said, this isn't OxyContin;
             this is a pain -- topical pain and scar cream, it's not a big deal,
             I have been prescribing to friends and family for years. So, I
             told Andrew Fisher that; and I said, look, is this going to be a
             problem at your pharmacy? He said, as long as it's not a
             problem with the surgeon, I have no problem with it.

      See Day 2, testimony of Scott Burton, 116:10-23.
       Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 4 of 14




      Putting aside the fact that this statement should not be given any weight

because fraudsters like Burton do not immediately reveal their scheme to

strangers the very first time they speak on the phone or meet in person, this

testimony, viewed in the light most favorable to the Government, does not

place Mr. Fisher on notice of any criminal conduct.

      At best, the statement places Mr. Fisher on notice of an issue that Mr.

Burton had at the former pharmacy related to some of Dr. Traub’s

prescriptions. In the same breath, Mr. Burton supposedly told Mr. Fisher that

Dr. Traub is prescribing these medications. Dr Traub has been prescribing

these medications for years to friends and family. Id. at 116:10-23.

      Burton never advised Mr. Fisher that Dr. Traub had not consulted with

these patients or communicated with these patients. To further persuade Mr.

Fisher that such practices were legitimate, Mr. Burton added that Dr. Traub

had advised that “Dr. Traub was okay with this” because these were topical

creams, and not opioids (which are controlled substances). Id.

      At trial the Government introduced no evidence or testimony

addressing what constitutes a valid doctor patient relationship. Instead,

through Tracy Coufal, the Government introduced evidence that Tricare

would not pay for compounded medications if they knew a licensed

practitioner had not made a determination as to the medical necessity of the
        Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 5 of 14




compound. Mrs. Coufalt further testified that Tricare would not have paid for

a compound medication when the medication was not prescribed by an

authorized Tricare provider. 1

       None of this testimony, however unbelievable it may seem to the

defense, addresses the situation posed by Mr. Burton’s testimony. Mr. Burton

testified that he told Mr. Fisher that Dr. Traub prescribed these compounded

medications. He never said – Brad Hodgson is forging the prescriptions; he

never said the patient and Dr. Traub have never communicated with the

patient about his or her symptoms. And, there is no testimony on the record

that Tricare would not have paid for these claims under these circumstances –

the circumstances under which a doctor prescribes a compounded medication


1
 Q. Ms. Coufal, if TRICARE knew that a licensed practitioner
had never made a determination that a compounded drug
prescription was medically necessary for the beneficiary, would
TRICARE have paid a claim for that prescription?
A. No.
Q. Why not?
A. A condition of coverage is that all prescriptions, all
medical services in general, under TRICARE, need to be medically
necessary.
Q. And under that sort of baseline requirement, who needs to
make the determination of medical necessity?
A. It needs to be a physician or other authorized TRICARE --
other authorized provider recognized by the TRICARE program.
Q. Had TRICARE known that a claim for a compounded drug
prescription had not actually been prescribed by a licensed
practitioner authorized by TRICARE, would TRICARE have paid that
claim?
A: No.

Day 4, Coufal, 158:8-24.
        Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 6 of 14




but does not physically see the patient. In fact, Mr. Burton’s testimony does

not address with respect to what he told Mr. Fisher is that his friends “needed”

the medications which is inconsistent with an absence of medical necessity

for the patients.

       For this reason alone, it is entirely unclear how Mr. Fisher was placed

on notice that Dr. Traub’s prescribing for certain patients was an unlawful

practice and that such conversation is evidence of Mr. Fisher joining a scheme

to defraud Tricare.

       Equally unclear is whether, based on Burton’s alleged statement to Mr.

Fisher, Burton had placed Mr. Fisher on notice that there was no valid doctor

patient relationship between the doctor who was purportedly prescribing these

medications and these patients.

       Mr. Burton and Mr. Hodgson also provided testimony that appears to

substantially contradict one another further demonstrating Mr. Fisher’s lack of guilt.

       Mr. Burton for example testified that he believed, as late as November of

2015, that Dr. Traub had signed the doctor patient letter, the 90-day supply letter,

and the formula change authorization letter. Burton believed that Traub had signed

each letter. Nevertheless, Hodgson testified that he forged the signature for each of

those letters.
       Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 7 of 14




      Lastly, Mr. Fisher and PSP did not offer special treatment to Mr. Burton. He

was paid the same commission percentage, his doctors had to follow the same fill

process, and verification process, and Mr. Burton’s attempts to ship patients out of

state were declined at least twice (PSP-1 no patients shipped and Joy Lail no

prescription filled in South Carolina).

      Other Evidence of Supposed “Grey Area” Practices at PSP

      The remaining evidence in this case which purports to demonstrate that there

were practices at PSP which were in the “grey area” again do not demonstrate a

willful scheme to defraud Tricare. Mr. Fisher is not on trial for grey areas or

supposed bad practices at his pharmacy.

      Copay Collection

      Mr. McKnight testified that PSP “attempted” to collect but they did not have

a collection procedure or policy. Indeed, Mr. McKnight testified:

             Q. Do you recall there being sort of a specific policy with
             reducing co-pays in certain instances?
             A. I wouldn't -- I don't necessarily recall a policy.
             Q. Or common practice?
             A. I don't recall specifically lowering co-pays. Mostly
             what I'm aware of, you know, we just would not pursue
             collecting them, if they weren't paid.
DAY 3, 124: 20-24, 125:1
      Again, there is no evidence in the record that a failure to ultimately collect a

copay is contrary to any law.
       Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 8 of 14




      In addition, as Steven Burklow and Kate Deckelbaum from ESI testified, the

provisions in the ESI Manual related to the “Network Provider.” PSP was never a

Network Provider. In addition, the Central Fill Agreement executed by Glenn

Hansen and Mr. Burklow (AF 74 and 74a) between Mr. Burklow’s pharmacy and

PSP obligated Mr. Burklow to collect copays. And, there was no evidence that

Burklow, not PSP, failed to collect any co-pays.

      In addition to the above, it was abundantly clear from the testimony at trial

that Burklow, as the network provider, and not PSP, had the obligation to collect

these copays:

            Q: Mr. Burklow, do you remember you had been asked a
            couple
            of questions about co-pay collections at Burklow Pharmacy?
            A. Yes.
            Q. And, again, you were the ESI provider at that time,
            correct?
            A. Yes.
            Q. Pursuant to your provider network agreement. And as part
            of that agreement, you're obligated to follow the ESI manual,
            correct?
            A. Yes
            Q. Do you know whose obligation, pursuant to the ESI manual,
            it is to collect co-pays?
            A. The network provider.
            Q. Who is the network provider?
            A. Burklow Pharmacy.
Day 3, 72:1-15.
Kate Deckelbaum from ESI provided similar testimony:
           Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 9 of 14




               Okay. But the ESI manual provision dealing with co-pays
               and co-pay collections, that relates directly to the network
               provider, right?
               A. That's correct.
               Q. That obligation is on the pharmacy that has a contract,
               direct contract, for example, with ESI, right?
               A. Yes, sir.


DAY 3, 101-102:1-5.
      Lastly Glenn Hansen testified that the CFA obligated Burklow to collect the
copay.
      Manipulation of Formulas/Ingredients

      The evidence has shown that the pharmacists at PSP were heavily involved in

the development of the Rx pads, that they were involved in developing formulas,

and that Mr. Fisher relied on his pharmacists to develop formulas. The evidence has

also shown that some of the formulas were developed, in part, to increase PSP’s

profit margin but, like any business, PSP was attempting to generate revenue.

Nevertheless, there was also testimony that the pharmacy eliminated the use of

flurbiprofen and other ingredients that would have increased revenue for the

pharmacy, at a loss to the pharmacy. And, ultimately, it was the doctor’s decision

whether he or she wanted to prescribe the compounded medication to a specific

patient.

      Shipping out of State

      There was evidence at trial that PSP had shipped out of state to a select few

patients for Dr. Traub’s office. Nonetheless, there was additional evidence that PSP
       Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 10 of 14




did not fill certain Traub prescriptions (PSP-1) and there was additional evidence

that PSP had already shipped prescriptions, for several physicians, to patients in

Alabama prior to meeting Mr. Burton and after meeting Mr. Burton. Accordingly,

this may be evidence of a bad pharmacy practice, but it is not evidence of any

specific intent to join Mr. Burton’s fraud scheme. Concerning those out of state

patients there was no evidence that there was no doctor patient relationship. For

example, Tyler Einarson (AF-251), spoke to the employees at PSP and advised that

he wanted the medication. He also verified his shipping address with PSP. AF-251.

      Cary McKnight also testified that the issue of shipping out of state was raised

with the pharmacists:

             Q. Do you recall generally there being issues with that,
             having patients in states that you were not licensed in?

             A. I ran in -- I had a lot of issues getting some states
             licensing. Some were just slower than others. And so there
             were some states that we had doctors wanting to use us,
             patients in those states, but we didn't have the ability to
             ship into those states. There was talk about some -- by the
             pharmacist and some that they could ship to a neighboring
             state that we might have been licensed into, if the patient
             had an alternative address at that location.
Day 3, 121: 11-20.
      The pharmacists were involved in this process and they had a duty, a legal

obligation, to ensure that prescriptions that were suspicious or “unfillable” were

not filled. Tom Wiley and Glenn Hanson and Mary Crane all testified regarding

that point. There was also no testimony from any witness that any pharmacist ever
       Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 11 of 14




raised any issues with a specific Traub patient or that a specific Traub prescription

should not have been filled based on any of the information included in the

prescriptions which the pharmacists. This is especially compelling since the

pharmacists maintained the gate-keeping and correspondent responsibility to

ensure the validity of these prescriptions.

      Central Fill Agreement
      Florida law specifically authorizes central fill agreements. Further, Florida

law specifically permits the originating and central fill pharmacies to circumscribe

the responsibilities and functions that each pharmacy will perform. See Florida

Statute Sections 465.003(16); 465.025. In fact, pursuant to such an agreement, a

pharmacy may delegate the responsibility of “adjudicating claims” (i.e. billing) to

another pharmacy. Such a practice is entirely lawful and there has been no

testimony from any witness that any such practice is contrary to any law.

Therefore, although the government introduced evidence indicating that a central

fill agreement cannot simply encompass billing through another pharmacy, this is

not an accurate statement of the law. Florida Statute Section 465.003(16) states:

             “Centralized prescription filling” means the filling of a
             prescription by one pharmacy upon request by another
             pharmacy to fill or refill the prescription. The term includes the
             performance by one pharmacy for another pharmacy of other
             pharmacy duties such as drug utilization review, therapeutic
             drug utilization review, claims adjudication, and the obtaining
             of refill authorizations.
        Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 12 of 14




Mark Searles incident
        There was no evidence at trial that Mark Searles told Mr. Fisher that Dr.

Traub was not his doctor or that he had never communicated with Dr. Traub. GX-

8. Evidence at trial showed that Doran Fortune was a patient recruiter that had

recruited patients for Scott Burton.

        Evidence at trial showed that Doran and/or Scott Burton had altered the

demographic sheets for 4 patients to include a Georgia address. One of those

patients was a Florida patient which could have been filed at PSP. AF-201 and

201a.

        There was also no evidence at trial as to what Mr. Fisher did or did not do

with respect to those prescriptions once Vicki Cowart sent the email. GX-8. In the

same email though, it indicates that the patient address was verified with the

patient through the patient care specialists. Further, there is no evidence that Mr.

Fisher did not reverse the claim or attempt to reverse the claim on the Mark Searles

prescription.

        Lastly, there was evidence that the law firm Galloway and Johnson had

prepared letters for an ESI audit in connection with Burklow pharmacy and had

provided them to Mr. Fisher so that doctors, including Dr. Traub (and many

others), could sign those letters. Mr. Burton testified that he believed that Dr.
       Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 13 of 14




Traub signed those letters and that the other doctors signed those letters. Day 2,

Burton, 188-189.

      In sum, there was no direct evidence that Mr. Fisher willfully joined Mr.

Burton’s scheme based on the Mark Searles/Cowart email.

      For these reasons, Mr. Fisher respectfully moves for a judgment of acquittal

pursuant to Rule 29(a) on Counts 1-2.

                                 Respectfully submitted,


                                 s/John Beroset_________
                                 BEROSET LAW FIRM
                                 11 East Romana Street
                                 Pensacola, Florida 32591
                                 Email: john@berosetlawfirm.com
                                 Florida Bar No. 657441

                                 s/Andrew S. Feldman____
                                 Feldman Firm PLLC
                                 Southeast Financial Center
                                 200 S. Biscayne Blvd, Suite 2770
                                 Miami, Florida 33131
                                 Office:           305.714.9474
                                 Facsimile:    305.714.9555
                                 Email:      afeldman@feldmanpllc.com
                                 FBN:        60325

                                 Attorneys for Andrew Fisher
      Case 3:19-cr-00076-MCR Document 93 Filed 03/09/20 Page 14 of 14




                       CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that this Motion was filed via CM/ECF on all counsel
of record authorize to receive service.
                                   By: s/ Andrew S. Feldman
                                   ANDREW S. FELDMAN
